DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a Continuation of U.S. Nonprovisional Patent Application 15/869,559, filed on 01/12/2018, issued as Patent No. 10,706,701 on 07/07/2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/23/2020. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 9, 11, 13-15, 19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryati et al. (U.S. Pub. No. 2006/0045185 A1) (hereinafter “Kiryati”) in view of Morita et al. (U.S. Pub. No. 2019/0251471 A1) (hereinafter “Morita”) in further view of Anami et al. (U.S. Pub. No. 2018/0268224 A1) (hereinafter “Anami”)


Regarding Claim 1, Kiryati discloses a method for selectively recording or transferring video streams over a network according to video content [see para. 0033], the method comprising: 
obtaining extracted features from a plurality of video streams captured by a plurality of respective video cameras [see paras. 0035-36 describing the abnormal motion detector device 14 detects abnormal or unusual motion patterns in one or more frames of the video streams], 
calculating abnormality scores for the extracted features, wherein each abnormality score measures a likelihood that a corresponding feature is an abnormal feature [see paras. 0013 and 0036 describing grading the motion based on severity of abnormality];
calculating a rank for ordering each of the plurality of video streams based on the abnormality scores for the features extracted from the video stream [see para. 0033]. 
Kiryati does not explicitly disclose the extracted features including a feature that is an output of an intermediate layer in-between other layers of a neural network implementing an activity recognition deep learning classifier; selectively recording or transferring over the network a subgroup of the plurality of video streams having a relatively higher subset of ranks based on abnormality scores, and not recording or transferring over the network a complementary subgroup of remaining video streams having a relatively lower subset of ranks based on abnormality scores.
Morita in a same or similar endeavor teaches the extracted features including a feature that is an output of an intermediate layer in-between other layers of a neural network implementing an activity recognition deep learning classifier [see para. 0056 describing using a deep learning method as a machine learning approach and see para. 0087 describing the image classifier performs multiclass classifying using the deep learning and an intermediate layer among the image classifier configured with multiple layers].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Morita as above in order to provide a machine learning device that can reliably and promptly improve image classification accuracy [see Morita para. 0010].
Anami in a same or similar endeavor teaches selectively recording or transferring over the network a subgroup of the plurality of video streams having a relatively higher subset of ranks based on abnormality scores [see figure 8 and paras. 0146, 0148-49, and 0152-53 describing calculating a score for categories based on presence of abnormality above a threshold, and determining a destination and transmitting the images for which the scores of categories are above a threshold], and not recording or transferring over the network a complementary subgroup of remaining video streams having a relatively lower subset of ranks based on abnormality scores [see para. 0147 where the transfer process ends at S212 in figure 8 by choosing NO].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Anami as above in order to determine a transmission destination appropriate for an image [see Anami para. 0011].

Regarding Claim 4, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose wherein the subgroup of the plurality of video streams having the highest subset of ranks are the video streams with ranks above a threshold or a predetermined number of video streams having the highest ranks.
Anami in a same or similar endeavor teaches wherein the subgroup of the plurality of video streams having the highest subset of ranks are the video streams with ranks above a threshold or a predetermined number of video streams having the highest ranks [see figure 8 and paras. 0146, 0148-49, and 0152-53 describing calculating a score for categories based on presence of abnormality above a threshold, and determining a destination and transmitting the images for which the scores of categories are above a threshold].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Anami as above in order to determine a transmission destination appropriate for an image [see Anami para. 0011].

Claims 6 and 9 recite a corresponding apparatus (recorder) for implementation by the method of Claims 1 and 4, respectively. Therefore, rejections and analysis analogous to those presented for Claims 1 and 4 above are applicable with respect to Claims 6 and 9, respectively. Kiryati further discloses a recorder for selectively recording video streams according to video content [see video recorder device 12 in fig. 1 and paras. 0035 and see para. 0033].

Regarding Claim 8, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 6, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose wherein the one or more processors are configured to selectively transfer over the network the subgroup of the plurality of video streams having the relatively higher subset of ranks and not transfer over the network the complementary subgroup of remaining video streams having the relatively lower subset of ranks.
Anami in a same or similar endeavor teaches wherein the one or more processors are configured to selectively transfer over the network the subgroup of the plurality of video streams having the relatively higher subset of ranks [see figure 8 and paras. 0146, 0148-49, and 0152-53 describing calculating a score for categories based on presence of abnormality above a threshold, and determining a destination and transmitting the images for which the scores of categories are above a threshold], and not transfer over the network the complementary subgroup of remaining video streams having the relatively lower subset of ranks [see para. 0147 where the transfer process ends at S212 in figure 8 by choosing NO].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Anami as above in order to determine a transmission destination appropriate for an image [see Anami para. 0011].

Claims 11 and 15 recite a corresponding apparatus (network device) for implementation by the method of Claims 1 and 4, respectively. Therefore, rejections and analysis analogous to those presented for Claims 1 and 4 above are applicable with respect to Claims 11 and 15, respectively. Kiryati further discloses a network device for selectively transferring video streams over a network according to video content [see abnormal motion detector device 14 in fig. 1 and paras. 0035 and see para. 0033]; and one or more processors [see a CPU or microprocessor device in para. 0035].

Regarding Claim 13, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Kiryati further discloses comprising one or more recorders [see video recorder device 12 in fig. 1 and paras. 0035].
Kiryati does not explicitly disclose wherein the one or more processors are configured to selectively record the higher ranking subgroup of the plurality of video streams and not record the complementary subgroup of remaining video streams
Anami in a same or similar endeavor teaches wherein the one or more processors are configured to selectively record the higher ranking subgroup of the plurality of video streams [see figure 8 and paras. 0146, 0148-49, and 0152-53 describing calculating a score for categories based on presence of abnormality above a threshold, and determining a destination and transmitting the images for which the scores of categories are above a threshold] and not record the complementary subgroup of remaining video streams [see para. 0147 where the transfer process ends at S212 in figure 8 by choosing NO].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Anami as above in order to determine a transmission destination appropriate for an image [see Anami para. 0011].

Regarding Claim 14, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Kiryati further discloses comprising one or more recorders [see video recorder device 12 in fig. 1 and paras. 0035].
Kiryati does not explicitly disclose wherein the one or more processors are configured to record the higher ranking subgroup of the plurality of video streams on the one or more recorders with relatively higher quality than the lower ranking subgroup of the plurality of video streams.
Anami in a same or similar endeavor teaches wherein the one or more processors are configured to record the higher ranking subgroup of the plurality of video streams on the one or more recorders with relatively higher quality than the lower ranking subgroup of the plurality of video streams [see figure 8 and paras. 0146, 0148-49, and 0152-53 describing calculating a score for categories based on presence of abnormality above a threshold, and determining a destination and transmitting the images for which the scores of categories are above a threshold and see para. 0147 where the transfer process ends at S212 in figure 8 by choosing NO].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Anami as above in order to determine a transmission destination appropriate for an image [see Anami para. 0011].

Claims 19 and 24 recite a corresponding system for implementation by the method of Claims 1 and 4, respectively. Therefore, rejections and analysis analogous to those presented for Claims 1 and 4 above are applicable with respect to Claims 19 and 24, respectively. Kiryati further discloses a system for selectively recording or transferring video streams over a network according to video content [see abnormal motion detector device 14 in fig. 1 and paras. 0035 and see para. 0033]; and one or more processors [see a CPU or microprocessor device in para. 0035].

Claims 2-3, 7, 12, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryati and Morita and Anami in further view of Eidelman et al. (U.S. Pub. No. 2014/0376889 A1) (hereinafter “Eidelman”)

Regarding Claim 2, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose wherein selectively recording the subset of the plurality of video streams having the relatively higher subset of ranks reduces storage consumption in one or more recorder storage units compared with recording the plurality of video streams.
Eidelman in a same or similar endeavor teaches wherein selectively recording the subset of the plurality of video streams having the relatively higher subset of ranks reduces storage consumption in one or more recorder storage units compared with recording the plurality of video streams [see para. 0042].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Eidelman as above for managing video storage [see Eidelman para. 0032].

Regarding Claim 3, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly discloses wherein selectively transferring the subset of the plurality of video streams having the relatively higher subset of ranks reduces associated bandwidth over the network compared with transferring the plurality of video streams.
Eidelman in a same or similar endeavor teaches wherein selectively transferring the subset of the plurality of video streams having the relatively higher subset of ranks reduces associated bandwidth over the network compared with transferring the plurality of video streams [see para. 0053].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Eidelman as above for managing video storage [see Eidelman para. 0032].

Claim 7 recites a corresponding apparatus (recorder) for implementation by the method of Claim 2. Therefore, rejections and analysis analogous to those presented for Claim 2 above are applicable with respect to Claim 7. Kiryati further discloses a recorder for selectively recording video streams according to video content [see video recorder device 12 in fig. 1 and paras. 0035 and see para. 0033].

Claim 12 recites a corresponding apparatus (network device) for implementation by the method of Claim 2. Therefore, rejections and analysis analogous to those presented for Claim 2 above are applicable with respect to Claim 12. Kiryati further discloses a network device for selectively transferring video streams over a network according to video content [see abnormal motion detector device 14 in fig. 1 and paras. 0035 and see para. 0033]; and one or more processors [see a CPU or microprocessor device in para. 0035].

Claims 22-23 recite a corresponding system for implementation by the method of Claims 2-3, respectively. Therefore, rejections and analysis analogous to those presented for Claims 2-3 above are applicable with respect to Claims 22-23, respectively. Kiryati further discloses a system for selectively recording or transferring video streams over a network according to video content [see abnormal motion detector device 14 in fig. 1 and paras. 0035 and see para. 0033]; and one or more processors [see a CPU or microprocessor device in para. 0035].

Claims 5, 10, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryati and Morita and Anami in further view of Pogorelik et al. (U.S. Pub. No. 2017/0374402 A1) (hereinafter “Pogorelik”)

Regarding Claim 5, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose comprising dynamically updating the rank for the plurality of video streams in real-time.
Pogorelik in a same or similar endeavor teaches comprising dynamically updating the rank for the plurality of video streams in real-time [see paras. 0012 and 0025].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Pogorelik as above in order to provide real-time evaluation of stream content [see Pogorelik para. 0012].

Claim 10 recites a corresponding apparatus (recorder) for implementation by the method of Claim 5. Therefore, rejections and analysis analogous to those presented for Claim 2 above are applicable with respect to Claim 10. Kiryati further discloses a recorder for selectively recording video streams according to video content [see video recorder device 12 in fig. 1 and paras. 0035 and see para. 0033].

Claim 16 recites a corresponding apparatus (network device) for implementation by the method of Claim 5. Therefore, rejections and analysis analogous to those presented for Claim 5 above are applicable with respect to Claim 16. Kiryati further discloses a network device for selectively transferring video streams over a network according to video content [see abnormal motion detector device 14 in fig. 1 and paras. 0035 and see para. 0033]; and one or more processors [see a CPU or microprocessor device in para. 0035].

Claim 25 recites a corresponding system for implementation by the method of Claim 5. Therefore, rejections and analysis analogous to those presented for Claim 5 above are applicable with respect to Claim 25. Kiryati further discloses a system for selectively recording or transferring video streams over a network according to video content [see abnormal motion detector device 14 in fig. 1 and paras. 0035 and see para. 0033]; and one or more processors [see a CPU or microprocessor device in para. 0035].

Claims 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kiryati and Morita and Anami in further view of Arora et al. (U.S. Pub. No. 2014/0130079 A1) (hereinafter “Arora”)

Regarding Claim 17, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose wherein the network device is a recorder that streams the higher ranking subgroup of video streams to one or more client devices.
Arora in a same or similar endeavor teaches wherein the network device is a recorder [see figs. 1 and 5 and para. 0021] that streams the higher ranking subgroup of video streams to one or more client devices [see paras. 0016-19 and 0034 describing ranking video feeds and providing top video feeds to the users and paras. 0002 and 0034 where the viewer is viewing on a smartphone or tablet 6].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Arora as above in order to provide a user a video media stream of an event selected from multiple video media streams of the event based on inputs from the user [see Arora para. 0001].

Regarding Claim 18, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose wherein the higher ranking subgroup of video streams are streamed directly from one or more of the plurality of video cameras to one or more client devices.
Arora in a same or similar endeavor teaches wherein the higher ranking subgroup of video streams are streamed directly from one or more of the plurality of video cameras to one or more client devices [see paras. 0016-19 and 0034 describing ranking video feeds and providing top video feeds to the users and paras. 0002 and 0034 where the viewer is viewing on a smartphone or tablet 6].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Arora as above in order to provide a user a video media stream of an event selected from multiple video media streams of the event based on inputs from the user [see Arora para. 0001].

Regarding Claim 20, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 19, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose wherein the network device is a recorder that streams the higher ranking subgroup of video streams to one or more client devices.
Arora in a same or similar endeavor teaches wherein the network device is a recorder [see figs. 1 and 5 and para. 0021] that streams the higher ranking subgroup of video streams to one or more client devices [see paras. 0016-19 and 0034 describing ranking video feeds and providing top video feeds to the users and paras. 0002 and 0034 where the viewer is viewing on a smartphone or tablet 6].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Kiryati to add the teachings of Arora as above in order to provide a user a video media stream of an event selected from multiple video media streams of the event based on inputs from the user [see Arora para. 0001].

Regarding Claim 21, the combination of Kiryati, Morita, and Anami discloses all of the limitations of claim 19, and are analyzed as previously discussed with that claim.
Kiryati does not explicitly disclose wherein the higher ranking subgroup of video streams are streamed directly from one or more of the plurality of video cameras to one or more client devices.
Arora in a same or similar endeavor teaches wherein the higher ranking subgroup of video streams are streamed directly from one or more of the plurality of video cameras to one or more client devices [see paras. 0016-19 and 0034 describing ranking video feeds and providing top video feeds to the users and paras. 0002 and 0034 where the viewer is viewing on a smartphone or tablet 6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elazar et al. (U.S. Pub. No. 2004/0161133 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483